Citation Nr: 0720142	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-32 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from January 1968 until 
December 1970 and periods of active duty for training, and/or 
inactive duty training, in the Army National Guard from 
October 1973 to May 1991.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Sioux 
Falls, South Dakota.

This matter was remanded by the Board in July 2006 to afford 
the veteran his requested in-person hearing before the Board.  
In September 2006, the veteran withdrew his request for a 
hearing before the Board.  The veteran did not ask to have 
the hearing rescheduled.  Therefore, the Board hearing 
request is considered withdrawn.


FINDINGS OF FACT

1. Bilateral sensorineural hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by the probative, competent evidence to be causally 
related to the veteran's active service.

2. Tinnitus was initially demonstrated years after service, 
and has not been shown by the probative, competent evidence 
to be causally related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed (as an organic disease of the nervous system) to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).


2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of a 
March 2004 letter from the RO to the appellant.  The letter 
informed him of what evidence was required to substantiate 
each claim and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  Additionally, an April 2006 communication from VA 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does comply with the express requirements of the law as found 
by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  A VA medical 
opinion has been obtained and sufficient competent medical 
evidence is of record to make a decision on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's representative argued that the VA examination 
of record was inadequate or flawed.  The Board notes that the 
reported medical history considered by the VA examiner was 
consistent with that contained in the claims folder.  Hence, 
consideration of the current disability status was made in 
view of the veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2006).  Thus, the Board finds that the 
VA examination conducted in 2004 was adequate for rating 
purposes.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
tinnitus, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2006).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

1.  Bilateral hearing loss

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  The veteran has reported 
a history of noise exposure in the service in the artillery.

Although hearing loss disability was not demonstrated in 
service, and was initially clinically demonstrated in 2004, 
many years after the veteran's separation from service, 
pursuant to 38 C.F.R. § 3.303(d), and the Court's holding in 
Hensley v. Brown, service connection may still be established 
if it is shown that current hearing loss disability is 
related to service.  Also, under 38 U.S.C.A. § 1154(a) (West 
2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service.  The veteran's DD Form 214 reflects that the 
veteran's military occupational specialty was that of a 
crewman.  The Board finds that it would be consistent with 
the circumstances of the veteran's service to be exposed to 
artillery noise while in this occupation.  Thus, in resolving 
all benefit of doubt in the veteran's favor, the Board 
concedes that the veteran was exposed to noise trauma in 
service.  See 38 U.S.C.A. § 1154(a) (West 2002).

However, the Board observes that the record does not 
establish that the veteran's current bilateral hearing loss 
disability is etiologically related to noise exposure in 
service.  As noted above, a bilateral hearing loss disability 
for VA purposes was initially demonstrated in April 2004, 
many years after the veteran's discharge from service.  In 
the absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, it is significant to point out that in 
April 2004, a VA examiner, after an audiometric evaluation 
and a review of the veteran's claims file, opined that the 
veteran's hearing loss was less than likely due to his 
military service.  The 2004 examination report findings were 
consistent with bilateral hearing loss disability for VA 
purposes pursuant to 38 C.F.R. § 3.385.  The examiner 
diagnosed mild sloping to moderate sensorineural hearing loss 
in the right ear, and hearing thresholds within normal 
limits, except at 3,000 Hertz (Hz) and 4,000 Hz, in the left 
ear where the veteran's hearing thresholds were moderately 
impaired.  The pure tone, air conduction test results found 
in the veteran's service medical records indicated that the 
veteran entered and exited active military service with 
normal bilateral hearing sensitivity.  Additionally, in 
reaching the above conclusion, the VA examiner noted that the 
veteran's hearing thresholds were within normal limits 
through 1983.  The Board also notes that VA examiner in April 
2004 reviewed and considered several Army National Guard 
hearing tests of record.  

Additionally, the record contains a December 2005 report of 
contact, VA Form 119, between the AOJ and a VA audiologist.  
The VA audiologist was contacted after the veteran's 
representative indicated that the AOJ should take action 
regarding whether the veteran's sensorineural hearing 
impairment was either sensory or neural in nature.  The 
report of contact indicated that the VA audiologist reviewed 
the April 2004 VA examination report and the representative's 
comments.  The audiologist opined that the negative middle 
ear pressure can result in conductive hearing loss.  The 
audiologist then noted that the VA examination did not show 
any conductive hearing loss based on air and bone conduction 
testing, but it did indicate both sensory and neural 
components which both can cause hearing loss.  The 
audiologist then opined that because the veteran's hearing 
was normal upon separation in October 1970 and normal through 
1983 that it is less than likely that the hearing loss was 
due to military noise exposure.

The Board notes a January 2004 private medical record from 
Spearfish Health Center, P.C.  The audiological findings 
indicate that the veteran's pure tone thresholds were mildly 
impaired through 2000 Hz and moderately impaired at the 
higher frequencies.  The Board observes that pure tone 
thresholds were recorded in an audiogram that was not 
interpreted.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(noting that the Board may not interpret graphical 
representations of audiometric data).  The examiner noted 
that the findings were consistent with a mild to moderate 
sensorineural hearing loss.  It was also noted that the 
pattern was not typical of findings in noise exposure, but 
that the impairment at the higher frequencies could be 
related to exposure to excessive noise.  

In weighing the probative value of the medical opinions noted 
above, the Board finds the April 2004 and December 2005 VA 
examiner's opinions to be more probative the private opinion 
of January 2004.  The April 2004 VA examiner reviewed the 
veteran's claims folder and the VA audiologist, contacted in 
December 2005, noted reviewing the April 2004 examination 
report, which included an account of the veteran's medical 
history.  The Board recognizes that the same examiner 
conducted the January 2004 private and April 2004 VA 
examinations.  However, in coming to the conclusion that the 
veteran's hearing loss was not related to service in April 
2004, the examiner had reviewed the veteran's claims folder 
and the medical records contained therein.  In contrast, the 
January 2004 medical record did not indicate that the 
veteran's claims folder was reviewed.  Further, the Board 
notes the speculative nature of the January 2004 opinion as 
the examiner stated, without further rationale, that the 
veteran's hearing impairment at higher frequencies "could be 
related" to exposure to excessive noise.  The Board notes 
that medical evidence that is speculative, general or 
inconclusive cannot be used to support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (noting that if the examiner's 
opinion uses terms such as "could," without supporting 
clinical data or other rationale, the doctor's opinion is too 
speculative to provide the degree of certainty required for a 
medical opinion).  Thus, in the absence of any evidence to 
the contrary, the Board finds that the veteran is not 
entitled to a grant of service connection for hearing loss on 
a nonpresumptive direct basis.

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
In this case, the first clinical documentation of an impaired 
hearing disability for VA purposes was on VA examination in 
April 2004, many years after service.  As such, the Board 
finds that presumptive service connection is not warranted 
under the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 
2002) or 38 C.F.R. §§ 3.307 and 3.309 (2006).

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Although the Board 
concludes that the evidence is sufficient to establish that 
the veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish that current 
bilateral hearing loss disability is related to such incident 
in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability 
and the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

2.  Tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  In terms of establishment of service 
connection on a nonpresumptive direct basis, the Board again 
acknowledges that the veteran's military occupational 
specialty of a crewman subjected him to noise exposure while 
in service.  However, the veteran's service medical records 
are silent for complaints of, or treatment for, tinnitus.  
The record establishes that the first documented complaint of 
tinnitus was many years after the veteran's separation from 
service.  In this regard, the veteran reported that his 
tinnitus had been present for 15 to 20 years before his April 
2004 VA audiological examination, but he does not recall 
exactly when it started.  Further, it is significant to point 
out that there is no competent medical opinion of record that 
etiologically relates the veteran's current tinnitus to his 
in-service exposure to noise.  In this regard, the examiner 
from the April 2004 examination opined that it was less than 
likely that the veteran's tinnitus was related to his 
military service.  As such, in the absence of any evidence to 
the contrary, the Board finds that the veteran is not 
entitled to a grant of service connection on a nonpresumptive 
direct basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was many years after the veteran's 
discharge from service.  As such, the Board finds that 
presumptive service connection is not warranted under the 
provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 
C.F.R. § 3.309 (2006).

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that his current tinnitus 
disability is related to such incident in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus and the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


